SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Amendment No. 1) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2010. o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1 TO . Commission file number: 000-32987 UNITED SECURITY BANCSHARES (Exact name of registrant as specified in its charter) CALIFORNIA 91-2112732 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 2126 Inyo Street, Fresno, California (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code(559) 248-4943 Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo x Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Act). Large accelerated filer o Accelerated filer o Non-accelerated filer o Small reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes oNo x Aggregate market value of the Common Stock held by non-affiliates as of the last business day of the registrant's most recently completed second fiscal quarter - June 30, 2010:$32,434,746 Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock, no par value (Title of Class) Shares outstanding as of July 31, 2010: 12,747,642 TABLE OF CONTENTS Facing Page Signatures EXHIBIT INDEX EX-31.1 EX-31.2 EX-32.1 EX-32.2 Explanatory Note This Amendment No. 1 on Form 10-Q/A (“Amendment No. 1”) amends the Quarterly Report on Form 10-Q of United Security Bancshares (“Company”) for the quarter ended June 30, 2010, filed with the Securities and Exchange Commission (“SEC”) on August 16, 2010 (the “Original 10-Q”). This Amendment No. 1 is being filed for the sole purpose of indicating the registrant as a small reporting company. Although the aggregate market value of the Common Stock held by non-affiliates as of the last business day of the registrant's most recently completed second fiscal quarter (June 30, 2010) qualified the registrant as small reporting company, the registrant had inadvertently filed the original 10-Q as a non-accelerated filer. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. United Security Bancshares Date:April 1, 2011 /S/ Dennis R. Woods Dennis R. Woods President and Chief Executive Officer /S/ Richard B. Shupe Richard B. Shupe Senior Vice President and Chief Financial Officer
